Rothrogk, Ch. J.
i school ais. trict: officer. I. Whatever service of original notice was made upon the district of Asbury was made by service upon the treasurer of the district. It is claimed by ^ ¿istñct that that was not sufficient. Service of ■a notice upon a school district may be made by service upon any officer thereof. Code, § 2612. We have only the question then as to whether the treasurer of a school district is an officer. It is insisted by the district that he is a mere employe. The argument for this view is that he is elected, not by the electors of the district, but by the board of directors; that he is not'necessarily a member of the board, and is in fact not a member in this case, and is charged with no duty except the custody of the funds and the payment of orders. We are of the opinion, however, that this does not constitute him a mere employe. An office in a municipal corporation is a public function •established by law. The mode of filling it is provided by law. Whoever is duly invested with the office has a right to it, until his right expires in some way provided by law. We think that a treasurer of a school district is an officer, and that •service of the original notice upon him was service upon the •district.
2. —: juhgtment: jurisdiction. II. The district, then, was bound by the action of the court, .so far ás'it had jurisdiction. That it had jurisdiction to render judgment on the claim against the defendants served with notice is, of. course, not denied. We have only . . . . to determine whether it had jurisdiction to order •the issuance of the writ of mandamus.
The petition was entitled in equity. It demanded judgment for the amount due, and prayed that in the event an execution should be returned unsatisfied, a writ of mandamus should be issued commanding the defendants by their proper *192officers to meet and apportion among themselves said indebtedness as shall be equitable and just, and after this shall be-done, to then cause such 'apportionment to be levied at the-next regular assessment for school purposes. After the judgment was rendered, an execution was issued and returned, unsatisfied, and then the order for the writ of mandamus was-entered, and the writ issued. It is a rule of general application that when a court has obtained jurisdiction of the person.: of the defendant, and jurisdiction of the subject-matter ol the action, no error committed in the exercise of that jurisdiction can make the proceedings or judgment of the court void.. Freeman on Judgments, § 135, and authorities in note.
The subject-matter of this action was, first, a claim upon a money demand, and next, a demand for an order for a writ oí • mandamus to compel the districts to apportion the amount,. and cause the levy of a tax to be made for the payment of the - judgment.
The District Court is a court of general original jurisdiction. It has jurisdiction of the ordinary action for judgment on the-debt; and it has jurisdiction in all actions for the writ of mandamus. Having jurisdiction of the subject-matter, it is - not a question for our determination upon this appeal, whether the court erred in exercising its jurisdiction. We have no doubt that it was within the jurisdiction of the court to-compel'the payment of the judgment in some way. As all school property is exempt from execution, the only means of' payment was by the levy of a tax upon the taxable property of the districts. Such tax has been levied, and is how upon the tax books for collection. While it may be conceded that the means used to procure the levy were irregular, yet, the-court having had jurisdiction, the levy is not yoid.
When a district township organization is abandoned, and. independent districts are organized, and there is indebtedness against the district township remaining unpaid, the creditors may take judgment against all the independent districts as, was done in this case. Knoxville Nat. Bank v. The Ind. Dist. *193of Washington, 40 Iowa, 612. While a creditor of the district township should not be allowed to maintain an action against one, alone, of the independent districts, no one representing in any proper sense the original debtor, yet after the creditor has obtained judgment against them all, and the liability of all has been thus determined, we see no reason why the creditor should not be allowed to collect his judgment from one or all as best he can, leaving the judgment defendants, as the opinion in the case cited suggests, to determine in an appropriate action their respective obligations among themselves. That a court of equity would have jurisdiction of such an action, we have no doubt.
That the apportionment made in this case is an adjudication of the rights of the independent districts, as among themselves, we do not hold. The mandamus or order for the levy of a tax in this ease supplies the place of an execution upon a judgment against a natural person. A plaintiff in execution may cause a levy to be made upon the property of one of several joint judgment debtors, and thus collect the whole of the judgment. But this would be no adjudication as between the joint judgment debtors. They could maintain actions against each other for contribution. So in the case at bar the order to apportion the tax did not conclude any district which did not agree to the apportionment. The plaintiff was interested only in the collection of his debt. It did not concern him whether the district of Asbury should pay all of it, or whether each 'district should pay a part.
We do not find anything in the record which adjudicates the apportionment as between the defendants, and we do not think they are concluded from maintaining an action to determine their respective obligations.
But believing, as we do, that the court below had jurisdiction of the subject-matter of the action, as between the plaintiff and the defendants, the levy of the tax must be. held binding upon all the defendants.
Affirmed.